IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DONALD L. GREEN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-1765

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 5, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Donald L. Green, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

      The petition seeking a belated appeal of the order denying defendant’s motion

for postconviction relief, rendered on April 14, 2016, in Duval County Circuit Court

case number 16-2010-CF-004116-AXXX-MA, is granted. Upon issuance of mandate,

a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment

as a notice of appeal.

LEWIS, RAY, and JAY, JJ., CONCUR.